Name: Council Regulation (EC, Euratom) No 2182/2003 of 8 December 2003 adjusting with effect from 1 January 2004 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: executive power and public service;  social protection;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|32003R2182Council Regulation (EC, Euratom) No 2182/2003 of 8 December 2003 adjusting with effect from 1 January 2004 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto Official Journal L 327 , 16/12/2003 P. 0003 - 0007Council Regulation (EC, Euratom) No 2182/2003of 8 December 2003adjusting with effect from 1 January 2004 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied theretoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof,Having regard to the Staff Regulations of officials and the Conditions of employment of other servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, Euratom) No 2265/2002(2), and in particular Articles 63, 64, 65, and 82 of the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Conditions of employment,Having regard to the proposal from the Commission,Whereas:(1) In accordance with the political agreement reached in the Council on 29 September 2003, the 2003 annual adjustment of remunerations on the basis of the current method should, by way of exception, take effect from 1 January 2004. The Commission has accordingly drafted a proposal for a Regulation extending Annex XI to the Staff Regulations until 30 June 2004.(2) A review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 2003 annual review.(3) The annual adjustment in respect of 2004 could entail the establishment before 31 December 2004 of new weightings with retroactive effect from 1 July 2004.(4) These new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 2004 for which payments have already been made on the basis of this Regulation.(5) Provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Council's decision on the annual adjustment in respect of 2004.(6) Provision should be made for the effects of any such recovery to be spread over a period of not more than 12 months following the date of entry into force of the Council's decision on the annual adjustment in respect of 2004,HAS ADOPTED THIS REGULATION:Article 1With effect from 1 January 2004:(a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: ">TABLE>"(b) - EUR 186,14 shall be replaced by EUR 192,47 in Article 1(1) of Annex VII to the Staff Regulations,- EUR 239,71 shall be replaced by EUR 247,86 in Article 2(1) of Annex VII to the Staff Regulations,- EUR 428,22 shall be replaced by EUR 442,78 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto,- EUR 214,22 shall be replaced by EUR 221,50 in the first paragraph of Article 3 of Annex VII to the Staff Regulations.Article 2With effect from 1 January 2004, the table of basic monthly salaries in Article 63 of the Conditions of employment of other servants shall be replaced by the following:">TABLE>"Article 3With effect from 1 January 2004 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be:- EUR 115,51 per month for officials in grade C4 or C5,- EUR 177,10 per month for officials in grade C1, C2 or C3.Article 4Pensions for which entitlement has accrued by 1 January 2004 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1(a) of this Regulation.Article 5With effect from 1 January 2004, the date "1 July 2002" in the second paragraph of Article 63 of the Staff Regulations shall be replaced by "1 July 2003".Article 61. With effect from 16 May 2003, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:- none.2. With effect from 1 January 2004, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:>TABLE>3. The weightings applicable to pensions shall be determined in accordance with Article 82(1) of the Staff Regulations. Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 of 18 July 1988 laying down the weightings applicable in third countries(3) shall remain in force.4. These weightings could be adjusted by a Council regulation before 31 December 2004 establishing new weightings with effect from 1 July 2004. In this event the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 2004 adjustment.If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than 12 months from the date of entry into force of the Decision on the 2004 annual adjustment.Article 7With effect from 1 January 2004, the table in Article 10(1) of Annex VII to the Staff Regulations shall be replaced by the following:">TABLE>"Article 8With effect from 1 January 2004, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76(4) shall be EUR 334,82, EUR 505,36, EUR 552,55 and EUR 753,31.Article 9With effect from 1 January 2004, the amounts in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68(5) shall be subject to a weighting of 4,833264.Article 10This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 347, 20.12.2002, p. 1.(3) OJ L 191, 22.7.1988, p. 1.(4) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.76, p. 1). This Regulation was supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.87, p. 6) and last amended by Regulation (EC, ECSC, Euratom) No 2461/98 (OJ L 307, 17.11.1998, p. 5).(5) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, Euratom) No 1750/2002 (OJ L 264, 2.10.2002, p. 15).